DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4 in the reply filed on 5/5/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al (US 8206069, hereinafter ‘Lindsey’) in view of Wilson et al. (US 2014/0373318, hereinafter ‘Wilson’).
Lindsey discloses the claimed invention in Figures 7-21; removable, extendable horizontal support adaptor bar (51) comprising: a first bar sleeve (52); a male interior bar (55) extending inside the first bar sleeve (see Fig. 7); a clasp (54) placed around a vertical bicycle seat support bar; and a hook (56) at one end which can be wrapped around a vertical handlebar support post (functional recitation); except does not expressly disclose the primary coupling mechanism for coupling with a complementary coupling mechanism of a transportation or storage apparatus as claimed.
However, Wilson teaches that a hook looping mechanism (2128) has a shape of simple vertical extensions that engage an anteriorly projecting handlebar post (2102) (see paragraph [0219]; and figure 21 A).
All of the component parts are known in Wilson and Lindsey.  The only difference is the combination of all the known elements into a single device by incorporating the coupling mechanism taught by Wilson into the adaptor bar assembly taught by Lindsey.
Thus, it would have been obvious to one having ordinary skill in the art to add the coupling mechanism taught by Wilson to the adaptor bar assembly taught by Lindsey, since the coupling mechanism in no way affects the other functions of the adaptor bar assembly and the coupling mechanism can be used in combination with an adaptor bar assembly to achieve the predictable results of securely connecting the bicycle to a storage or transportation apparatus.
Lindsey as modified above further results in a device teaching the first engagement mechanism is a hook (54); a first secondary coupling mechanism coupled to the hook (135); a second secondary coupling mechanism is coupled to the hook, wherein the first secondary coupling mechanism is coupled with the second secondary coupling mechanism using a strap, is merely a matter of design option from the disclosure of Lindsey considering that the hook looping mechanism (2128) can provide two locations (one on either side of a handlebar support bar) at which a rubber strap, thread or other securing component can be wrapped in order to hold the hook in place; the primary coupling mechanism is a male engagement piece that is operable to engage with a female engagement receiver for storage and transportation of the adaptor bar, is merely a matter of design option from the disclosure of Lindsey considering that the female receiver clip (2300a) can be attached to an object to be carried and coupled to a male trapezoidal component on a bicycle for carrying the item (see paragraph 0224]; and figure 23A); the male engagement piece has a trapezoidal cross section, would be easily conceived by a person skilled in the art from the disclosure of Lindsey considering that the female receiver clip (2300a) can be attached to an object to be carried and coupled to a male trapezoidal component on a bicycle for carrying the item (see paragraph [0224]; and figure 23A); a clasp is placed around the vertical bicycle seat support bar; the clamp comprises a first arm and a second arm that are oriented in opposing positions and are operable to removably and securely grasp a bicycle bar, would be easily conceived by a person skilled in the art from the disclosure of Lindsey considering an upper clamping surface (107b) and a lower clamping surface (107a) (see paragraph [0019]; and figure 2); a securing mechanism (2120) can be used to secure the first bar sleeve (2112) with a male interior bar (2122) (see paragraph [0219]; and figure 21 A); the first arm of the clamp further comprises: a first threaded hole through the first arm that is operable to receive a threaded post to articulate the first and second arms with respect to each other, would be easily conceived by a person skilled in the art from the disclosure of Lindsey considering that the actuating screw (104) is installed (310) through an orifice (108b) in the top jaw (101) and threaded into a corresponding orifice (108a) in the lower jaw (102) (see paragraph [0022]; and figures 2-3); the second arm of the clamp further comprises: a second threaded hole through the second arm that is operable to receive a threaded post to articulate the first and second arms with respect to each other, would be easily conceived by a person skilled in the art from the disclosure of Wilson considering that the actuating screw (104) is installed (310) through an orifice (108b) in the top jaw (101) and threaded into a corresponding orifice (108a) in the lower jaw (102) (see paragraph [0022]; and figures 2-3); the first and second threaded holes have opposite orientations and the threaded post has two sections with opposite orientations, would be easily conceived by a person skilled in the art from the disclosure of Wilson considering that the actuating screw (104) is installed (310) through an orifice (108b) in the top jaw (101) and threaded into a corresponding orifice (108a) in the lower jaw (102) (see paragraph [0022]; and figures 2-3); the clamp further comprises: an end piece located near a hinge between the first and second arms that is operable to removably couple the clamp with the end of the inner sleeve, would be easily conceived by a person skilled in the art from the disclosure of Wilson considering that the two jaws are realized as separate and separable pieces joined by a hinge (103) (see paragraph [0016]; and figure 2); the clamp further comprises: a first gripping surface on an inward facing side of the first arm; and a second gripping surface on an inward facing side of the second arm, would be easily conceived by a person skilled in the art from the disclosure of Wilson considering an upper clamping surface (107b) and a lower clamping surface (107a) (see paragraph [0019]; and figure 2); the clamp further comprises: the clamp coupling feature that is coupled to the first arm; and a strap, coupled to the second arm that is operable to be coupled with the clamp coupling feature around a bar of the bicycle, is merely a matter of design option from the disclosure of Lindsey considering that a clasp (1816) can be opened or closed in order to secure, unsecure or adjust link securing mechanism (1802) with an object to be held (see paragraph [0209]; and figure 18C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 12, 2022